ACCEPTED
                                                                                            03-15-00436-CV
                                                                                                    6212457
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      7/24/2015 11:58:32 AM
                                 No. 03-15-00436-CV                                       JEFFREY D. KYLE
                                                                                                     CLERK

                           In the Third Court of Appeals
                                   Austin, Texas
                                                        FILED IN
                                                 3rd COURT OF APPEALS
                     CHARLES O. “CHUCK” GRIGSON;      AUSTIN, TEXAS
                   GERALD HOOKS AND LESLIE HOOKS,7/24/2015 11:58:32 AM
                                                     JEFFREY D. KYLE
                              Appellants,                 Clerk
                                         v.
      THE STATE OF TEXAS; THE TEXAS DEPARTMENT OF
    INSURANCE; THE TEXAS COMMISSIONER OF INSURANCE;
 and FARMERS GROUP, INC., FARMERS TEXAS COUNTY MUTUAL
INSURANCE COMPANY, TEXAS FARMERS INSURANCE COMPANY,
            FIRE INSURANCE EXCHANGE, ET AL.,
                         Appellees.

     On Appeal from the 261st Judicial District Court, Travis County, Texas
                        Cause No. D-1-GV-02-002501

  APPELLEES’ JOINT MOTION TO DISMISS GERALD AND LESLIE
  HOOKSES’ APPEAL FOR LACK OF APPELLATE JURISDICTION
  AND REQUEST FOR EXPEDITED CONSIDERATION OF MOTION

Marcy Hogan Greer                         Joshua R. Godbey
State Bar No. 08417650                    State Bar No. 24049996
mgreer@adjtlaw.com                        joshua.godbey@texasattorneygeneral.gov
ALEXANDER DUBOSE JEFFERSON &              Ryan S. Mindell
TOWNSEND LLP                              State Bar No. 24089707
515 Congress Ave., Suite 2350             ryan.mindell@texasattorneygeneral.gov
Austin, Texas 78701                       Jennifer S. Jackson
Telephone: 512-482-9300                   State Bar No. 24060004
Telecopier: 512-482-9303                  jennifer.jackson@texasattorneygeneral.gov
                                          OFFICE OF THE ATTORNEY GENERAL
M. Scott Incerto                          P.O. Box 12548
State Bar No. 10388950                    Austin, Texas 78711-2548
scott.incerto@nortonrosefulbright.com     Telephone: (512) 475-4209
NORTON ROSE FULBRIGHT US LLP              Fax: (512) 477-2348)
98 San Jacinto Blvd., Suite 1100
Austin, Texas 78701                       COUNSEL FOR PLAINTIFFS-APPELLEES, THE
Telephone: 512-474-5201                   STATE OF TEXAS, THE TEXAS DEPARTMENT
Telecopier: 512-536-4598                  OF INSURANCE, AND THE TEXAS
                                          COMMISSIONER OF INSURANCE
COUNSEL FOR DEFENDANTS-APPELLEES
THE FARMERS PARTIES
TO THE HONORABLE COURT OF APPEALS:

       Appellees, the State of Texas, the Texas Department of Insurance and the

Texas Commissioner of Insurance (jointly, “the State”) and the Farmers Parties 1

(together with the State, the “Settling Parties”) file this Joint Motion to Dismiss

Gerald and Leslie Hookses’ Appeal for Lack of Appellate Jurisdiction and Request

for Expedited Consideration of Motion to show the Court as follows:

                              ARGUMENT AND AUTHORITIES
       On July 20, 2015—after the Settling Parties had already filed their Joint

Motion to Dismiss Appellant Charles O. “Chuck” Grigson’s (“Grigson’s”)

appeal—a second set of intervenors, Gerald and Leslie Hooks (“Hookses”), filed a

Notice of Interlocutory Appeal from the district court’s July 6, 2015, Order of

Preliminary Approval. The Hookses’ Notice is identical to the Notice filed by

Grigson on July 15, 2015.2            The Hookses’ appeal is likewise deficient and


1
  Farmers Group, Inc., Fire Underwriters Association, Farmers Underwriters Association,
Farmers Insurance Exchange, Fire Insurance Exchange, Texas Farmers Insurance Company,
Mid-Century Insurance Company of Texas, Mid-Century Insurance Company, Farmers Texas
County Mutual Insurance Company, Truck Insurance Exchange, and Truck Underwriters
Association
2
  Like Grigson’s counsel, the Hookses are also not strangers to the long history of this case,
which prevents them (and any others) from pursuing this frivolous interlocutory appeal. The
Hookses intervened in this case on May 16, 2003, on the eve of the first preliminary approval
hearing; appealed the district court’s original 2003 Order certifying the settlement classes; and
exhausted that appeal years later after losing on all their objections before the Texas Supreme
Court and this Court. See Farmers Grp., Inc. v. Lubin, 222 S.W.3d 417, 420, 427-28 (Tex.
2007); Lubin v. Farmers Grp., Inc., No. 03-03-00374-CV, 2009 WL 3682602, at *26-32 (Tex.
App.—Austin Nov. 6, 2009, no pet.) (rejecting all objections raised by the Hookses and noting
improper and should be dismissed on an expedited basis for the same reasons

demonstrated in the Settling Parties’ Joint Motion to Dismiss Appeal for Lack of

Appellate Jurisdiction and Request for Expedited Consideration of Motion, which

was filed on July 20, 2015, and the arguments of which are incorporated here by

reference.

                                         CONCLUSION
       For these reasons, the Settling Parties request that the Court: (i) expedite

consideration of this request; (ii) grant the Appellees’ Joint Motion to Dismiss

Gerald and Leslie Hookses’ Appeal for Lack of Appellate Jurisdiction; (iii) dismiss

this appeal; and (iv) grant such other and further relief to which the Appellees are

entitled.




their “delay[] [in] becoming involved in this case until right before the certification hearing”).
They are, as much as anyone, well aware that the district court certified the classes at issue back
in 2003, given their participation in the proceedings that challenged that certification decision at
the time.

These and other facts stated in this Motion are in the record, within the Court’s knowledge in its
official capacity, or in the personal knowledge of the undersigned, and so, no affidavit in support
is needed. TEX. R. APP. P. 10.2.




                                                 2
Date: July 24, 2015   Respectfully submitted,

                      /s/ M. Scott Incerto
                      Marcy Hogan Greer
                      State Bar No. 08417650
                      mgreer@adjtlaw.com
                      ALEXANDER DUBOSE JEFFERSON & TOWNSEND LLP
                      515 Congress Avenue, Suite 2350
                      Austin, Texas 78701-3562
                      Telephone: (512) 482-9300
                      Facsimile: (512) 482-9303

                      M. Scott Incerto
                      State Bar No. 10388950
                      scott.incerto@nortonrosefulbright.com
                      NORTON ROSE FULBRIGHT US LLP
                      98 San Jacinto Blvd., Suite 1100
                      Austin, Texas 78701
                      Telephone: 512-474-5201
                      Telecopier: 512-536-4598

                      Darryl W. Anderson
                      State Bar No. 24008694
                      darryl.anderason@nortonrosefulbright.com
                      Geraldine W. Young
                      State Bar No. 24084134
                      geraldine.young@nortonrosefulbright.com
                      NORTON ROSE FULBRIGHT US LLP
                      1301 McKinney, Suite 5100
                      Houston, Texas 77010 3095
                      Telephone: 713 651 5151
                      Telecopier: 713 651 5246

                      ATTORNEYS FOR DEFENDANTS-APPELLEES FIRE
                      UNDERWRITERS ASSOCIATION, FARMERS GROUP,
                      INC., FARMERS UNDERWRITERS ASSOCIATION,
                      FARMERS INSURANCE EXCHANGE, FIRE INSURANCE
                      EXCHANGE, TEXAS FARMERS INSURANCE COMPANY,
                      MID-CENTURY INSURANCE COMPANY OF TEXAS,
                      MID-CENTURY INSURANCE COMPANY, FARMERS
                      TEXAS COUNTY MUTUAL INSURANCE COMPANY,
                      TRUCK INSURANCE EXCHANGE, AND TRUCK
                      UNDERWRITERS ASSOCIATION


                                3
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

ROBERT O’KEEFE
Division Chief
Financial Litigation, Tax, and Charitable Trusts Division

 /s/ Joshua R. Godbey
JOSHUA R. GODBEY
Assistant Attorney General
LEAD ATTORNEY
State Bar No. 24049996
Telephone: (512) 475-4209
joshua.godbey@texasattorneygeneral.gov
RYAN S. MINDELL
Assistant Attorney General
State Bar No. 24089707
Telephone: (512) 936-1721
ryan.mindell@texasattorneygeneral.gov
JENNIFER S. JACKSON
Assistant Attorney General
State Bar No. 24060004
Telephone: (512) 463-9917
jennifer.jackson@texasattorneygeneral.gov
Financial Litigation, Tax, and Charitable Trusts Division
P.O. Box 12548
Austin, Texas 78711-2548
Fax: (512) 477-2348)

ATTORNEYS FOR PLAINTIFFS-APPELLEES, THE STATE
OF TEXAS, THE TEXAS DEPARTMENT OF INSURANCE,
AND THE TEXAS COMMISSIONER OF INSURANCE




           4
                            CERTIFICATE OF SERVICE
      On July 24, 2015, I electronically filed the Appellees’ Joint Motion to

Dismiss Gerald and Leslie Hookses’ Appeal for Lack of Appellate Jurisdiction and

Request for Expedited Consideration of Motion with the Clerk of the Court using

the eFile.TXCourts.gov electronic filing system which will send notification of

such filing to the following (unless otherwise noted below).

Joseph C. Blanks                             Michael J. Woods
P.O. Box 999                                 8620 N. New Braunfels, Ste. 522
Doucette, TX 75942                           San Antonio, TX 78217
blanxlex@gmail.com                           MichaelJWoods@sbcglobal.net

Counsel for Appellants Gerald and            Pro Se Intervenor/Objector
Leslie Hooks

Joe K. Longley
Philip K. Maxwell
1609 Shoal Creek Blvd. # 100
Austin, TX 78701
Joe@JoeLongley.com
phil@philmaxwell.com

Counsel for Appellant Charles O.
“Chuck” Grigson

                                               /s/ M. Scott Incerto
                                               M. Scott Incerto




                                         5
                      CERTIFICATE OF CONFERENCE
      I certify that, on July 20, 2015, I conferred with Joseph C. Blanks, counsel

for Gerald and Leslie Hooks, about the merits of the foregoing motion, pursuant to

Texas Rule of Appellate Procedure 10.1(a)(5), and he stated that the Hookses are

opposed to the motion.


                                             /s/ M. Scott Incerto
                                             M. Scott Incerto




      CERTIFICATE OF COMPLIANCE WITH TEX. R. APP. P. 9.4(i)
      I certify that the foregoing document contains 737 words and complies with

the word limit set forth in Texas Rule of Appellate Procedure 9.4(i).

                                             /s/ M. Scott Incerto
                                             M. Scott Incerto




                                         6